I concur in the judgment of reversal in this appeal. I agree that the directing of the verdict by the trial court upon the theory that notice to the real estate agent, who had the house for sale, was notice to the owners and that the agent's attempt to light a cigarette, with the resulting gas explosion, was contributory negligence chargeable to the owners barring *Page 287 
recovery by the plaintiff, is not well taken. The reason is that the doctrine of imputed knowledge applies only to acts within the scope of the agency. From the evidence, the duty of such agent was to secure a buyer for the house. Nothing appears in the evidence that it was the agent's duty to inspect the house for gas leaks. No duty of inspection being incident to the sale, the owners were not bound by the agent's knowledge. Fay v.Swicker, 154 Ohio St. 341, 2 Ohio Jurisprudence 2d 237, Agency, Section 167.
I am persuaded by defendant's assertion that the evidence was insufficient to present a jury question upon the issue that the gas was not odorized. In my view, reasonable minds could not differ on the evidence in this respect, and the trial court correctly withdrew this issue from jury consideration.
However, I do view the evidence as presenting a jury question of negligence with respect to the manner in which the gas was turned off. As a general rule, it would appear settled that the duty of inspecting and maintaining a service line which is owned by a property owner and being used for transmission of gas for use by the property owner and located upon a property owner's premises is upon the property owner and that, in the absence of knowledge, express or implied, that gas is leaking from the service line, no duty of inspection exists to make the gas company liable for a leak in the service line. Hamden Lodge No.517 v. The Ohio Fuel Gas Co., 127 Ohio State 469; TheNorthwestern Ohio Natural Gas Co. v. The First CongregationalChurch of Toledo, Ohio, 126 Ohio St. 140, 26 Ohio Jurisprudence 2d 129, Gas Companies, Section 43.
The evidence discloses a request by the owners that gas service to the premises be discontinued. The employees of the company cut the gas off at the meter adjacent to the house, but did not cut the gas off at the curb stop because it was not visible by reason of being covered with dirt. The owners had no knowledge as to how the gas was cut off. The gas was allowed to remain in the service line under pressure for approximately nine months thereafter. It further appears gas leaked from a coupling in such line. The *Page 288 
gas company made periodic inspections of the meter thereafter to make sure no gas was being used. The evidence would support a finding by a jury that the company knew the premises were unoccupied for such nine month period. The evidence as to who covered the curb stop was disputed. It appears to be conceded that if the gas had been cut off at the curb stop, no explosion would have occurred.
Under these circumstances, the issue is whether reasonable minds could reach different conclusions as to whether a reasonable prudent person, in the exercise of ordinary care commensurate with the danger involved, would have foreseen that if a leak developed in the service line where there would be no person on the premises to detect it, it might accumulate and be set off by a person subsequently entering the premises. In determining whether an unreasonable risk of danger should have been foreseen, the practicability of the things that could have been done to avoid the danger is a relevant consideration.Thompson v. Ohio Fuel Gas Co., 9 Ohio St.2d 116. The location of the curb stop and the turning off of the gas was not impractical and could have been done easily and would have been done at the end of twelve months after cutoff.
It is my conclusion that reasonable minds could differ in this respect and the issue should have been submitted to the jury. See annotation 13 A. L. R. 2d 1396 at 1398 (Section 3), where the authorities upon this question are collected. *Page 289